Michigan Supreme Court
                                                                                         Lansing, Michigan
                                                             Chief Justice:             Justices:



Syllabus                                                      Bridget M. McCormack      Brian K. Zahra
                                                                                        David F. Viviano
                                                                                        Richard H. Bernstein
                                                                                        Elizabeth T. Clement
                                                                                        Megan K. Cavanagh
                                                                                        Elizabeth M. Welch

This syllabus constitutes no part of the opinion of the Court but has been              Reporter of Decisions:
prepared by the Reporter of Decisions for the convenience of the reader.                Kathryn L. Loomis



                                  OMER v STEEL TECHNOLOGIES, INC

              Docket No. 161658. Decided July 21, 2021.

              Ahmed Omer filed an action with the Worker’s Compensation Board of Magistrates,
      seeking compensation from Steel Technologies, Inc., and New Hampshire Insurance Company for
      a work-related lower-back injury. After trial, the magistrate issued an opinion finding that Omer
      sustained an injury on January 3, 2011, arising out of and in the course of his employment and that
      he was totally disabled and entitled to weekly wage benefits for a closed period from April 12,
      2011 through December 29, 2011. The magistrate found that Omer was a credible witness, that a
      physical-therapy report noting Omer’s back-pain complaint was credible, and that the testimony
      of Dr. Nabil Suliman, an internal-medicine specialist who testified that Omer was “totally
      disabled,” was credible. The magistrate also found credible the deposition testimony of Barbara
      Feldman, a vocational-rehabilitation counselor who testified that Omer would not be capable of
      returning to a job at which he earned his highest wages. Defendants appealed the magistrate’s
      decision to the Michigan Compensation Appellate Commission (the MCAC), contending that the
      magistrate erred by concluding that Omer had proved he was disabled as a result of a work-related
      incident and that Omer was totally disabled during the identified period. The MCAC reversed the
      magistrate’s decision, denying Omer’s claim for wage-loss benefits on two grounds. First, the
      MCAC reasoned that the magistrate’s finding of total disability was unsupported by competent
      evidence because it was based solely on a physician’s—here, Dr. Suliman’s—conclusory
      declarations of total disability, rather than on a quantification of limitations described through
      physical restrictions that may lead to wage loss. Second, the MCAC concluded that Omer had
      failed to meet his burden of establishing that he was entitled to total disability benefits. Omer
      appealed by leave granted. The Court of Appeals, JANSEN and GLEICHER, JJ. (O’BRIEN, P.J.,
      concurring), reversed the MCAC’s opinion and order and remanded for entry of an order in Omer’s
      favor. The Court reasoned that (1) there was no legal basis for the MCAC’s legal conclusion that,
      standing alone, a treating physician cannot provide competent evidence (or a competent opinion)
      regarding a claimant’s disability and (2) the MCAC erred by determining that the evidence
      underlying the magistrate’s decision was incompetent and, in turn, by holding that Omer had failed
      to establish that he had a “disability” as defined by MCL 418.301(4)(a) of the Worker’s Disability
      Compensation Act (WDCA), MCL 418.101 et seq. 332 Mich 120 (2020). Defendants sought
      leave to appeal in the Supreme Court.
       In a unanimous per curiam opinion, the Supreme Court, in lieu of granting leave to appeal
and without hearing oral argument, held:

        Under MCL 418.301(4)(a), the term “disability” means a limitation of an employee’s wage
earning capacity in work suitable to his or her qualifications and training resulting from a personal
injury or work-related disease. In light of this definition, establishing a disability requires more
than a medical diagnosis or a physician’s testimony that the claimant can no longer perform their
existing job duties. Even though there are no absolute requirements in proving entitlement to
workers’ compensation benefits and a claimant may prove entitlement to those benefits using any
method the claimant chooses, given the WDCA’s definition of “disability”—i.e., the necessity of
establishing that there is a limitation of an employee’s wage earning capacity in work suitable to
his or her qualifications—claimants typically offer additional evidence about employment
opportunities and suitability. In this case, Omer offered more than a minimal medical diagnosis
to support a finding of disability under MCL 418.301(4)(a); specifically, the magistrate’s
determination was based on the credible testimony of Omer, Suliman, and Feldman and on
supporting medical records establishing how Omer’s injuries prevented him from performing the
jobs for which he was qualified and trained. Feldman’s testimony was significant and credible,
and there was competent, material, and substantial evidence to support the magistrate’s findings.
Accordingly, the Court of Appeals correctly concluded that the MCAC should have affirmed the
magistrate’s finding of disability for the closed period. In its opinion, the Court of Appeals
speculated about whether a magistrate’s disability finding could be supported solely on medical
testimony; because that speculation was not necessary to its holding, Part IV of the Court of
Appeals’ opinion was vacated.

       Affirmed in part and vacated in part.
                                                                             Michigan Supreme Court
                                                                                   Lansing, Michigan
                                                    Chief Justice:                 Justices:



OPINION                                              Bridget M. McCormack          Brian K. Zahra
                                                                                   David F. Viviano
                                                                                   Richard H. Bernstein
                                                                                   Elizabeth T. Clement
                                                                                   Megan K. Cavanagh
                                                                                   Elizabeth M. Welch


                                                                     FILED July 21, 2021



                              STATE OF MICHIGAN

                                      SUPREME COURT


  AHMED OMER,

                Plaintiff-Appellee,

  v                                                                  No. 161658

  STEEL TECHNOLOGIES, INC.,
  and NEW HAMPSHIRE INSURANCE
  COMPANY,

                Defendants-Appellants.


 BEFORE THE ENTIRE BENCH

 PER CURIAM.
        The defendant-employer, Steel Technologies, Inc., asks this Court to consider

 whether a medical professional’s conclusory declaration of a claimant’s total disability,

 without more, can provide competent, material, and substantial evidence of “disability,” as

 defined by the Worker’s Disability Compensation Act (WDCA), MCL 418.101 et seq. We

 decline to do so because under the facts of this case, it is unnecessary to reach that issue.
We instead vacate Part IV of the Court of Appeals’ opinion discussing the issue, 1 but we

affirm its result: the magistrate relied on competent, material, and substantial evidence to

find that the plaintiff-claimant, Ahmed Omer, had established a disability and was entitled

to wage-loss benefits.

         The WDCA defines the term “disability” as a “limitation of an employee’s wage

earning capacity in work suitable to his or her qualifications and training resulting from a

personal injury or work-related disease.” MCL 418.301(4)(a). Establishing a disability,

then, requires more than a medical diagnosis or a physician’s testimony that the claimant

can no longer perform their existing job duties. See Stokes v Chrysler LLC, 481 Mich 266,

281; 750 NW2d 129 (2008). Though “there are no absolute requirements, and a claimant

may choose whatever method he sees fit to prove an entitlement to workers’ compensation

benefits,” id. at 282, the statutory definition of “disability”—i.e., the requirement of

establishing that there is a “limitation of an employee’s wage earning capacity in work

suitable to his or her qualifications and training” 2—explains why claimants typically offer

additional evidence about employment opportunities and suitability. And, contrary to the

findings of the Michigan Compensation Appellate Commission (MCAC), 3 that is precisely

what the claimant did in this case. The claimant offered more than a mere medical

diagnosis to support a finding of a compensable disability.



1
    Omer v Steel Technologies, Inc, 332 Mich App 120, 135-142; 955 NW2d 575 (2021).
2
    MCL 418.301(4)(a).
3
 The MCAC has been replaced, in part, by the Workers’ Disability Compensation Appeals
Commission. Executive Reorganization Order No. 2019-13.


                                             2
        The claimant suffered a workplace lower-back injury in January 2011.              He

aggravated the injury at work two months later and did not work from April 4, 2011 until

January 2012. After a trial that featured testimony from the claimant, vocational experts,

and various doctors, the magistrate ruled in the claimant’s favor. He concluded that the

injury arose out of and was in the course of employment, that the claimant was totally

disabled, and that he was entitled to weekly wage benefits from April 12 through December

29, 2011. The magistrate cited, among other evidence: (1) a statement from the deposition

testimony of the claimant’s doctor, Dr. Nabil Suliman, asserting that the claimant was

unable to perform his work and was “totally disabled,” and (2) disability slips from the

claimant’s chiropractor, Dr. Mohamed Saleh, indicating that the claimant was unable to

work.

        On appeal, the MCAC seized on the magistrate’s reliance on Dr. Suliman’s

testimony and Dr. Saleh’s disability slips to reverse the wage-loss benefit award. “[W]here

a magistrate’s finding of total disability is based upon [a] physician[’s] conclusory

declarations of total disability, rather than quantification of limitations, described through

physical restrictions, which may lead to wage loss, that finding is unsupported by

competent evidence.” Omer v Steel Technologies, Inc, 2018 Mich ACO 15, p 6. But the

magistrate’s determination was based on more than the conclusory declarations of medical

professionals. Indeed, the magistrate’s opinion expressly relied on the credible testimonies

of the claimant, Dr. Suliman, vocational expert Barbara Feldman, and medical records that

spoke to how the claimant’s injury prevented him from performing all the jobs within his

qualifications and training.




                                              3
       We find the deposition testimony of the claimant’s vocational expert particularly

significant.   The MCAC downplayed the significance of this testimony, noting that

Feldman admitted that she did not perform a labor-market survey. But Feldman also

testified that the restrictions medical professionals placed on the claimant meant he was

capable of performing only sedentary work. Given that restriction, she opined that the

claimant would not be capable of returning to a job at which he earned his highest wages,

and she “was not able to find a job that pays his maximum pre-injury rate of pay.” Indeed,

Feldman’s testimony traced, step-by-step, the multifactor test required to establish

disability that this Court laid out in Stokes. Stokes, 481 Mich at 281-284. The magistrate

deemed this expert’s testimony credible, and we won’t second-guess that credibility

determination. The claimant’s own testimony, in which he stated that he did not think he

could perform any job, because of the severity of pain, further supported the magistrate’s

total-disability finding. There is competent, material, and substantial evidence to support

the magistrate’s findings. 4

       The Court of Appeals’ speculation about whether a magistrate’s disability finding

could be based exclusively on medical testimony was not necessary to its holding. Because

this case does not present that question, we vacate Part IV of the Court of Appeals’ opinion,

though we agree with its ultimate result: the claimant’s evidence—which included medical

testimony, medical records, and testimony from a vocational expert and the claimant




4
  See Omer, 332 Mich App at 133 (explaining that the MCAC must consider as conclusive
the findings of fact made by a workers’ compensation magistrate as long as those facts are
supported by competent, material, and substantial evidence on the whole record).


                                             4
himself—satisfied the substantial-and-competent-evidence requirement and should have

been affirmed by the MCAC.

      Affirmed in part and vacated in part.


                                                   Bridget M. McCormack
                                                   Brian K. Zahra
                                                   David F. Viviano
                                                   Richard H. Bernstein
                                                   Elizabeth T. Clement
                                                   Megan K. Cavanagh
                                                   Elizabeth M. Welch




                                              5